Banke, Judge.
The defendant appeals his conviction on two counts of kidnapping. His sole enumeration of error concerns the trial court’s failure to declare a mistrial when the state’s attorney sought to question him concerning his testimony in Recorder’s Court during a bail proceeding. The trial court rebuked the state’s attorney and instructed the jury to disregard the question. Held:
“The extent of a rebuke and curative instruction is within the discretion of the trial court. Benefield v. State, 140 Ga. App. 727 (3) (232 SE2d 89). In view of the immediate and thorough corrective action of the court in the instant case, we cannot say that the court’s refusal to grant a mistrial constituted an abuse of discretion. See Johnson v. State, 143 Ga. App. 169 (3) (237 SE2d 681). See also Campbell v. State, 143 Ga. App. 445 (2) (238 SE2d 576).” Smith v. State, 154 Ga. App. 258 (4) (267 SE2d 863) (1980).

Judgment affirmed.


Deen, P. J., and Carley, J., concur.